Citation Nr: 9912599	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
periodontitis for the purpose of obtaining VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran initially appealed a denial of service connection for 
gingivitis and periodontitis by the RO in October 1993.  
Service connection for periodontitis was granted by the RO in 
a November 1994 rating decision, with the assignment of a 
noncompensable evaluation.  The veteran then requested the RO 
to authorize VA outpatient dental treatment.  By rating 
decision in April 1996, the RO found the veteran's claim for 
outpatient dental treatment to be implausible and, thus, not 
well-grounded.  The RO indicated on the rating decision that 
the veteran should contact the nearest VA Medical Center 
(VAMC) to apply for treatment which could be authorized by 
that facility.  

The veteran testified at a Video-Conference hearing, 
broadcast from the RO to a member of the Board sitting in 
Washington D.C., in January 1999.  At that time, the issue as 
clearly stated to be that of an increased rating for the 
veteran's service connected dental disorder, for the purpose 
of obtaining VA outpatient dental treatment.  This is the 
issue that will be addressed in this decision.  However, 
there is no indication that the VAMC has been contacted for 
possible dental treatment authorization from that facility.  
The RO should refer this matter to the VAMC for appropriate 
consideration.  See Mays v. Brown, 5 Vet. App. 302 (1993).  


FINDING OF FACT

The veteran is service connected for periodontitis.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a claim for a compensable 
rating for periodontitis upon which relief may be granted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (effective prior to February 17, 1994).

2.  The veteran has not submitted a claim for a compensable 
rating for periodontitis upon which relief may be granted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.149, 
4.150, Diagnostic Code 9913 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If she 
has not done so, her appeal must be denied.  As explained 
below, the Board finds that she has not submitted such a 
claim.  

The veteran is service connected for periodontitis and is 
seeking a compensable rating for the purpose of obtaining VA 
outpatient dental treatment.  Such treatment is authorized 
for those veteran's who have a service-connected compensable 
dental disability or condition.  38 C.F.R. § 17.161(a).  The 
veteran has not contended that she meets any of the other 
criteria for VA outpatient dental treatment eligibility such 
as having a noncompensable service-connected dental condition 
due to combat wound or other service trauma, being a former 
prisoner of war, having a dental condition that is associated 
with and aggravating a service-connected medical disability, 
or having service-connected conditions rated 100 percent 
disabling.  38 C.F.R. § 17.161.  

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that she had problems eating due to the 
loss of several teeth.  She stated that she had been refused 
VA treatment because her service-connected periodontitis was 
rated noncompensable disabling.  The veteran also noted that 
the loss of her teeth affected her psychologically and that 
she also experienced occasional pain in her jaws.  She 
further testified that she was taking an anti-inflammatory 
medication for symptomatology attributable to her service-
connected periodontitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations governing the rating of dental disability 
changed effective on February 18, 1994.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Prior to the change in 
regulation periodontitis was rated by analogy.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

A 10 percent rating is warranted for loss of one-half of the 
masticatory surface where the median line is the point of 
division, where all the lower anterior teeth are missing or 
where all of the upper anterior teeth are missing.  Where, 
however, the tooth loss does not involve loss of continuity 
or where the loss of masticatory surface can be restored by 
suitable prosthesis, a noncompensable rating is warranted.  
It is further noted that this rating contemplates loss of the 
body of bone only through trauma or disease such as 
osteomyelitis and not due to loss of the alveolar process 
through natural resorption.  Treatable carious teeth, missing 
replaceable teeth, a dento-alveolar abscess, pyorrhea 
alveolaris or Vincent's stomatitis will be rated as 
noncompensable.  38 C.F.R. § 4.150, Diagnostic Code 9913 
(effective prior to February 17, 1994).

Currently, periodontal disease is considered to be service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  
38 C.F.R. § 4.149.  Tooth loss due to loss of substance of 
the body of the maxilla or mandible, without loss of 
continuity will only be compensable if the bone loss is 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  

A compensable rating for periodontal disease is clearly 
prohibited by VA regulations that took effect in February 
1994.  The two regulations cited above spell this out in 
detail.  But, as the veteran filed her claim prior to the 
effective date of the regulation, it must be determined 
whether the earlier regulation may be utilized to grant the 
benefit.  A review of those regulations show that missing or 
carious teeth, if replaceable are to be assigned a 
noncompensable rating.  Missing teeth that are not 
replaceable due to natural resorption are also to be assigned 
a noncompensable rating.  The only time a compensable rating 
is warranted for tooth loss is when the loss is due to trauma 
or a disease such as osteomyelitis.  

An examination was conducted by VA in January 1996.  At that 
time, teeth numbered 1, 2, 3, 13, 15, 16, 17, 18, 19, 21, and 
32 were found to be missing.  There was loss of bone due to 
moderate resorption of the alveolar bone in the edentulous 
areas of the mouth.  As any bone loss is shown to be due to 
natural 

resorption, there is no legal avenue upon which a compensable 
rating may be assigned.  Therefore, the veteran has failed to 
state a claim for an increased (compensable) rating for 
periodontitis.    


ORDER

The appeal is denied. 


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

